         Case 1:18-cr-00258-BLW Document 532 Filed 05/26/20 Page 1 of 4




Samuel Richard Rubin
FEDERAL PUBLIC DEFENDER
Melissa Winberg
Nicole Owens
Assistant Federal Defender
FEDERAL DEFENDER SERVICES OF IDAHO
702 W. Idaho, Ste. 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
ANNA IYERUSALIMETS


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO



UNITED STATES OF AMERICA, )                  CR18-258-S-BLW
                          )
         Plaintiff,       )                  NOTICE OF JOINDER IN
                          )                  KRISTINA BABICHENKO’S
    vs.                   )                  NOTICE OF OBJECTION TO THE
                          )                  GOVERNMENT’S NOTICE OF
ANNA IYERUSALIMETS,       )                  INTENT TO INTRODUCE
                          )                  EXPERT TESTIMONY
         Defendant.       )                  REGARDING EURASIAN
                          )                  CRIMINAL ENTERPRISE AND
                          )                  TRANSLATION [531]
                          )

        ANNA IYERUSALIMETS, by and through her attorneys of record,

Melissa Winberg and Nicole Owens of the Federal Defender Services of Idaho,

gives notice that she joins in the Notice of Objection to the Government’s Notice




 Notice of Joinder                     -1-
         Case 1:18-cr-00258-BLW Document 532 Filed 05/26/20 Page 2 of 4




of Intent to Introduce Expert Testimony Regarding Eurasian Criminal

Enterprise and Translation filed by Defendant Kristina Babichenko (Dkt. 531).



Dated: May 26, 2020                  SAMUEL RICHARD RUBIN
                                     FEDERAL PUBLIC DEFENDER
                                     By:



                                     /s/ Melissa Winberg
                                     /s/ Nicole Owens
                                     Melissa Winberg
                                     Nicole Owens
                                     Federal Defender Services of Idaho
                                     Attorneys for Defendant
                                     ANNA IYERUSALIMETS




 Notice of Joinder                    -2-
         Case 1:18-cr-00258-BLW Document 532 Filed 05/26/20 Page 3 of 4




                         CERTIFICATE OF SERVICE

        I CERTIFY that I am an employee of the Federal Defender Services of

Idaho, and that a copy of the foregoing document was served on all parties

named below on this 26th day of May, 2020.


Kate Horwitz, Assistant United States Attorney
Office of the United States Attorney          ____United States Mail
1290 Myrtle Street South, Suite 500           ____Hand Delivery
Boise, ID 83702                               ____Facsimile Transmission
(208) 334-1211                                _X_ CM/ECF Filing
(208) 334-1413 – Facsimile                    ____Email Transmission
Kate.Horwitz@us.doj.gov

John Charles DeFranco                                 Hand Delivery
Ellsworth, Kallas & DeFranco, PLLC                    United States Mail
1031 E. Park Blvd.                                X   CM/ECF Filing
Boise, ID 83712                                       Email Transmission
jcd@greyhawklaw.com

Jeffrey Brownson                                      Hand Delivery
Law Office of Jeffrey Brownson                        United States Mail
223 North 6th Street, Suite 215                   X   CM/ECF Filing
Boise, ID 83702                                       Email Transmission
jb@jeffreybrownsonlaw.com

Paul E. Riggins                                       Hand Delivery
Riggins Law                                           United States Mail
POB 5308                                         X    CM/ECF Filing
Boise, ID 83705                                       Email Transmission
rigginslaw@gmail.com

Rob S. Lewis                                          Hand Delivery
960 Broadway #210                                     United States Mail
Boise, ID 83701                                   X   CM/ECF Filing
office@roblewislaw.com                                Email Transmission




 Notice of Joinder                    -3-
         Case 1:18-cr-00258-BLW Document 532 Filed 05/26/20 Page 4 of 4




Greg S. Silvey                                          Hand Delivery
PO Box 5501                                             United States Mail
Boise, ID 83705                                     X   CM/ECF Filing
greg@idahoappeals.com                                   Email Transmission

J D Merris                                              Hand Delivery
Merris and Naugle                                       United States Mail
913 W. River St. 420                                X   CM/ECF Filing
Boise, ID 83702                                         Email Transmission
jmerris@cableone.net

Robyn Fyffe                                             Hand Delivery
Fyffe Law                                               United States Mail
PO Box 5681                                         X   CM/ECF Filing
Boise, ID 83705                                         Email Transmission
robyn@fyffelaw.com

Ellen Nichole Horras Smith                              Hand Delivery
5561 N. Glenwood St.                                    United States Mail
Boise, ID 83714                                     X   CM/ECF Filing
ellen@smithhorras.com                                   Email Transmission




Dated: May 26, 2020                  /s/ Joy Fish
                                     Joy Fish




 Notice of Joinder                    -4-
